IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1492
                             Filed March 22, 2017


KARLEE KAY HINES,
    Plaintiff-Appellant,

vs.

CARLOS NEWBORN,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



      Karlee Hines appeals, claiming the court abused its discretion in failing to

award past child support and attorney fees. AFFIRMED IN PART, REVERSED

IN PART, AND REMANDED.




      Richard R. Schmidt of Spaulding, Berg & Schmidt, P.L.C., Des Moines, for

appellant.

      Carlos D. Newborn, Des Moines, appellee pro se.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                        2


VAITHESWARAN, Judge.

       Karlee Hines and Carlos Newborn are the parents of a child, born in 2015.

Hines filed a petition to establish paternity, custody, visitation, and support.

Following trial, at which Newborn represented himself, the district court granted

Hines physical care of the child subject to visitation with Newborn and ordered

Newborn to pay child support of “$523.30 per month payable on the 1st day of

every month, beginning on September 1, 2016.”          The court declined Hines’

request to have Newborn pay her trial attorney fees.

       On appeal, Hines contends the district court (1) “abused its discretion in

failing to award past child support” and (2) “abused its discretion in failing to

award attorney fees.” She also seeks appellate attorney fees. Newborn did not

file a responsive brief.

       I. Retroactive Child Support.        Iowa Code section 600B.25(1) (2016)

states a “court may order the father to pay amounts the court deems appropriate

for the past support and maintenance of the child.” “This standard permits the

court to consider all the surrounding facts and circumstances to determine the

amount in light of the purpose of child support and the duty of a parent to pay

child support.” Markey v. Carney, 705 N.W.2d 13, 24 (Iowa 2005). One of the

circumstances for consideration is “the amount of support that would have been

paid under the guidelines if no delay had occurred.” Id. Another is a parent’s

“present personal financial circumstances” and “ability to pay back support.” Id.

       The district court stated the “facts and circumstances” did not militate in

favor of a retroactive child support award. On our de novo review, we disagree.
                                          3

See id. at 19 (“Generally, in paternity actions, we review issues ‘ancillary to the

question of paternity, such as support,’ de novo.” (citation omitted)).

       Hines calculated the retroactive child support she believed was owing

based on Newborn’s income at the time of trial, which was greater than his

earnings prior to trial. As of trial, Newborn was earning $16.83 per hour plus

commissions at a full-time job, which translated into annual income of $35,000.

He paid minimal child support of $78 per month for another child and had

sufficient excess income to engage in costly recreational pursuits.

       We are persuaded Newborn possessed the financial wherewithal to make

retroactive child support payments for this child. We reverse the district court’s

refusal to order retroactive child support.     We remand for entry of an order

requiring Newborn to pay a total of $2000 in retroactive child support at the rate

of $50 per month beginning on the first of the month following entry of the

remand order.

       II. Trial Attorney Fees. Iowa Code section 600B.25(1) states a district

court “may award the prevailing party the reasonable costs of suit, including but

not limited to reasonable attorney fees.” Hines asserts the district court should

have ordered Newborn to pay her trial attorney fees.             She points to his

“significantly higher income,” the child’s needs, and “the additional attorney fees

[she] incurred . . . due to [his] actions.” Our review is for an abuse of discretion.

Id. at 25.

       Newborn’s financial circumstances as described above did not support an

attorney fee award.      As for the contention that he unduly lengthened the

proceedings, the only issue he conceded at trial was the issue of physical care;
                                        4


visitation and child support remained contested. As a self-represented litigant,

Newborn did a commendable job of questioning witnesses and did not unduly

prolong the proceedings.      Based on this record, we discern no abuse of

discretion in the district court’s denial of Hines’ request to have Newborn pay her

trial attorney fees.

       III. Appellate Attorney Fees. Hines seeks an award of appellate attorney

fees. An award lies in our discretion. See id. Because Hines prevailed on the

retroactive child support issue, we order Newborn to pay $1000 toward Hines’

appellate attorney fee obligation.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.